UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6127


NATHANIEL LEE JOYNER,

                Petitioner - Appellant,

          v.

SUSAN WHITE,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00031-FDW)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Lee Joyner, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Lee Joyner seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of    appealability.             See        28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing       of     the    denial       of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Joyner has not made the requisite showing.                     Accordingly, we deny

a   certificate      of    appealability        and    dismiss    the    appeal.          We

further    deny     Joyner’s     motion     for   a    transcript       at    government

expense.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in     the    materials

                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3